PER CURIAM.
Edward Robinson seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his motion filed under 28 U.S.C. § 2255 (2000). We have independently reviewed the record and conclude that Robinson has not made a substantial showing of the denial of a constitutional right. Accordingly, we deny a certificate of appealability and dismiss the appeal. See Miller-El v. Cockrell, — U.S. -, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); 28 U.S.C. § 2253(c) (2000). We also deny Robinson’s motion to hold the case in abeyance. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.